



COURT OF APPEAL FOR ONTARIO

CITATION: Haas v. Viscardi, 2019 ONCA 133

DATE: 20190221

DOCKET: C65496

Feldman, Brown and Miller J.A.

BETWEEN

Andreas Haas

Plaintiff (Respondent)

and

Luca Viscardi

Defendant (Appellant)

Paul Gemmink and Heather Catania, for the appellant

Andrew H. Ottaway, for the respondent

Heard and released orally: February 19, 2019

On appeal from the judgment of Justice Jane Ferguson of
    the Superior Court of Justice dated May 8, 2018, with reasons reported at 2018
    ONSC 2883.

REASONS FOR DECISION

[1]

The motion judge gave thorough reasons explaining why the default
    payment of $60,000 in the settlement agreement was reasonable and not
    unconscionable in the circumstances. We see no error in her analysis or the
    conclusion that she reached. The appeal is dismissed.

[2]

The appellant shall pay the respondent costs of the appeal in the amount
    of $12,000, inclusive of disbursements and all applicable taxes, in accordance
    with the terms of the settlement agreement.

K.
    Feldman J.A.
David Brown J.A.
B.W. Miller J.A.


